DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive arguments filed on May 02, 2022, the claims 1-2, 4, 6-7, 9-23 are pending for examination.
Claims: 3,5,8 (Canceled).
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-7, 9-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-7, 9-14, 15-20 and 22, 23 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Abhishek (US 2007/0255834 A1).
Regarding claim 1,
Abhishek teaches, a method comprising (see abstract and fig. 1):
determining, based on a user device connecting to a network device via a first service set identifier, an identifier of the user device and an identifier of the network device
 (See fig. 1; 104- first network (AP), 112- target network (roaming AP), 106- roaming device, and para [0043] Device 106 is connected to 104 AP with first SSID (service set identifier); These APs may belong to a different wireless network and thus advertise different SSIDs.
And,
MAC address, and IP address are called device and network identifier (see fig. 6, and para ([0111]-[0115]).
sending, to a computing device, based on the user device connecting to the network device via a second service set identifier, the identifier of the user device and the identifier of the network device (See para [0044] –[0045],The device 106 is roamed/moved to another network, and access another network (target 112 AP)) 
receiving, from the computing device, based on the identifier of the user device and the identifier of the network device, an indication that the user device is associated with the first service set identifier (see para [0056]-[0058] The device discovers the target network over the existing network , and generates its original AP’s packet. And; and switches to the channel that the target AP is operating on. See also para [0060]-[0062])
sending to the user device via the second service set identifier, based on the indication, one or more packets associated with the first service set identifier (see para [0119]-[0121] The packet may be forwarded by coordinator and transmitted through the target AP (i.e. the packet is coming from old AP/network.) 
Regarding claim 4,
Abhishek teaches claim 1,
Abhishek further teaches, further comprising sending via the first service set identifier, one or more packets were sent via the second service set identifier by the user device (see para [0119]-[0121] The packet may be forwarded by coordinator and transmitted through the target AP (i.e. the packet is coming from old AP/network.)
Regarding claim 6,
Abhishek teaches claim 1,
Abhishek further teaches, wherein the identifier of the user device comprises a MAC address of the user device (see para [0113]-[0115] create a list of entries in its Layout 2 (L2) address translator (described below), one for each IPv4 or IPv6 address, with Media Access Control (MAC) address to be the roaming client's MAC address.) 
Regarding claim 7,
Abhishek teaches claim 1,
Abhishek teaches, further comprising assigning, by the computing device, based on the user device connecting to the network device via the first 2ATTORNEY DOCKET NO.: 26141.0144U1 APPLICATION NO. 14/188,084 service set identifier, the identifier of the user device to a network address for routing, to the user device via the second service set identifier data (see para [0113]-[0115]). 

Regarding claim 10,
Abhishek teaches claim 9,
Abhishek further teaches, wherein the first service set identifier is associated with a local area network (see para [0005] A network (e.g., any of networks 104, 106 and 108 described below) may be or include any of a variety of types of networks including, but not limited to, a local area network (LAN)).
Regarding claim 11,
Abhishek teaches claim 9,
Abhishek further teaches, wherein the first identifier of the user device comprises a media access control address (see para [0113]-[0115])
Regarding claim 12,
Abhishek teaches claim 9, 
Abhishek teaches, wherein user device connecting to the network via the first service set identifier comprises a dynamic host control request (see para [0124] The roaming coordinator may perform the same or a similar data exchange sequence as the sequence illustrated in timing diagrams 600 and/or 700 to cover at least the following types of packets for L2 address resolution: ARP; IPv6 Neighbor Discovery; IPv6 Router Discovery; IPv6 Redirects; and DHCPv4.).
Regarding claim 14,
Abhishek teaches claim 9, 
Abhishek teaches, wherein one or more of the first network device and the second network device comprises a gateway (see para [0004]).
Regarding claim 16,
Abhishek teaches 15,
Abhishek further teaches further comprising sending, based on the network address, one or more packets of another plurality of packets that were sent by the user device via the first service set identifier, to the network via the second service set identifier (see para [0119]-[0121] The packet may be forwarded by coordinator and transmitted through the target AP (i.e. the packet is coming from old AP/network.)
Regarding claim 17,
Abhishek teaches claim 15, 
Abhishek further teaches, wherein the first identifier of the user device comprises a media access control address (see para [00113]-[0115]) 
Regarding claim 18,
Abhishek teaches claim 15, 
Abhishek further teaches, wherein the one or more stored identifiers of the user device comprises a MAC address (see para [0113]-[0115])
Claim 9 recites all the same elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9.
Claim 13 recites all the same elements of claim 4. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 4.
Claim 15 recites all the same elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.
Claim 19 recites all the same elements of claim 6. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 10. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 20.
Claim 22 and 23 recites all the same elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 22 and 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 21 rejected under 35 U.S.C. 103 as being un-patentable over Abhishek (US 2007/0255834 A1), in view of Choudhary (US 2011/0153722 A1).
Regarding claim 2,
Abhishek teaches claim 1,
Abhishek fails to teach, the second service set identifier is associated with a public network, and; wherein the first service set identifier is associated with a private network. 
In analogous art,
Choudhary teaches, the second service set identifier is associated with a public network, (see para [0043] he WEP key is encrypted using the ZP's public key refers as public network) wherein the first service set identifier is associated with a private network (see para [0043])
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data accessible through a second location of Abhishek with wherein the first service set identifier is associated with a private network of Choudhary.  A person of ordinary skill in the art would have been motivated to do this to send a data packet over the network one network to another network by using IP address (Choudhary: [0004]-[0005]).
Regarding claim 21,
Abhishek teaches claim 1, 
Abhishek fails to teach, further comprising assigning, by the computing device, the identifier of the user device to one or more of a virtual local area network label (see para [0019]), or a multiprotocol label switching label.
In analogous art, 
Choudhary further teaches, further comprising assigning, by the computing device, the identifier of the user device to one or more of a virtual local area network label (see para [0011]), or a multiprotocol label switching label.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data accessible through a second location of Abhishek with the identifier of the user device to a network address for routing, to the user device via the second service set identifier data of Choudhary. A person of ordinary skill in the art would have been motivated to do this to send a data packet over the network one network to another network by using IP address (Choudhary: [0004]-[0005]).
Conclusion
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sm Islam whose telephone number is (571)270-0566. The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM Z ISLAM/Examiner, Art Unit 2457       

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443